Per curiam.
In this change of child custody action, the former wife enumerates two errors on appeal. First, the former wife asserts that in changing custody of one of the parties’ three minor children from the former wife to the former husband, the trial court erred in failing to provide visitation rights. The trial court amended its order to *222provide visitation to the former wife.
Submitted January 5, 1979
Decided February 27, 1979.
Cobb, Blandford & Werbin, Samuel N. Werbin, for appellant.
Winship E. Rees, for appellee.
The former wife urges that the trial court erred in prorating the lump sum monthly child support where custody of one of the three minor children was changed to the former husband. The trial court’s amended order shows that the child support issue was tried by the express consent of the parties and that the reduction in child support was due at least in part to the former husband’s reduced ability to pay. There being no transcript of evidence, we will not presume that the evidence did not support the trial judge’s findings.

Judgment affirmed.


All the Justices concur.